Case 4:06-mc-00103 Document 6 Filed in TXSD on 02/15/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

United States of America, §
Plaintiff, §
vs. § Civil Action No. MC-06-103
Kelly H. Webster, §
Defendant. §
Satisfaction and Release of Judgment
STATE OF TEXAS §

§
CoUNTY oF HARRIS §

On March 9, 2006, judgment Was rendered against KELLY H. WEBSTER in the above
styled and numbered cause. The judgment against KELLY H. WEBSTER has been fully satisfied
by payment.

THEREFORE, the UNITED STATES OF AMERICA, the owner of the above described
judgment against KELLY H. WEBSTER gives notice that the judgment in Cause No. MC-06-103
is satisfied because of payment and the United States releases KELLY H. WEBSTER and all liens
existing by reason of such judgment upon any property of KELLY H. WEBSTER.

Respectfully submitted,

%/z/ /

M. H. Cersonsky, TBK#€ZT)ZSSOO
U. S. Southern Dist. #5082
1770 St. James Place, Suite 150
Houston, Texas 77056
Tel. No. (713) 600-8500
Cf Counsel: Fax No. (713) 600-8585
Cersonsky, Rosen & Garcia, P.C. Attorney for Plaintiff

 

Case 4:06-mc-00103 Document 6 Filed in TXSD on 02/15/19 Page 2 of 2

Verification

STATE OF TEXAS §
§
COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this day personally appeared M. H. Cersonsky, who,
being by me duly sworn, on his oath stated that he has read the foregoing Satisfaction and Release of
Judgment and that every statement of fact contained therein is within his personal knowledge and true and

correct. He further acknowledged to me that he executed the foregoing instrument on behalf of the Plaintiff
and that he had the authority to do so for the purposes and consideration therein expressed.

 

M. H. Cersonsky

SUBSCR[BED AND SWORN TO BEFORE ME on Februaryl lS, 2019, to certify which witness

my hand and official seal. %/
Notary Publidq_S,ta'te of@

 

 

 

